DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the production tubing" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be assumed that this was intended to read as “the tubular product”.
Claim 21 recites the limitation "the product tubing" in line 2.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-15, 20, 21, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Patent Application Publication No. 2015/0128693) in view of Harris et al. (US Patent Application Publication No. 2017/0268313) and Applicant’s Admitted Prior Art.
In reference to claim 1, Franklin discloses a pressure-testing system for a tubular product 8A (Fig. 2), comprising:
a controller 15A;
a fluid reservoir configured to contain a test fluid (Fig. 2, no particular reservoir is shown, but some kind of reservoir would inherently have to be connected to pump 10A for fluid to be pumped; further, other embodiments [par. 0024] disclose that “fluid pumping unit 10 supplies a selected or particular volume of a test fluid from a source or reservoir of fluid”);
a fluid pump 10A configured to move test fluid along the first fluid hose 4A; and
a transducer 20A (par. 0033) configured to send signals to the controller 15A indicative of pressure within the first fluid hose 4A, in real time, for pressure testing of the tubular product 8A;
Franklin fails to disclose that the controller 15A is programmed to:
(i) store a pressure threshold value (T) such that when pressure in the first fluid hose reaches (T), the controller sends a signal to the pump to discontinue pumping; 
(ii) store a pressure hold value as a test time (Tt); and 
(ii) store a pressure test value (Pt) such when pressure in the first fluid hose reaches (Pt), the controller sends a signal to the pump to hold pressure at (Pt) for the test time (Tt);
or a first fluid hose having a first end configured to receive the test fluid from the fluid reservoir, and a second end configured to deliver test fluid to a pressure head in a hydrotest tool and into the tubular product.
Harris discloses that it is known in the art to discontinue pumping at a pressure threshold value (T) (Fig. 12, par. 0012, “10,000 psi (notably higher than the casing test pressure), at which point the toe valve opens and pressure in the tubular string bleads off rapidly with the pumps turned off”); and 
when pressure reaches a test value (Pt) (Fig. 12, par. 0012, “9000 psi”), holding the pressure at (Pt) for a test time (Fig. 12, par. 0012, the pressure is held at an unspecified amount of time at 9,000 psi).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the controller of Franklin to perform the above steps disclosed by Harris as these steps are well known in the art to be effective for pressure testing a tubular product.
Further, Applicant’s Admitted Prior Art (Fig. 1 and the accompanying written description) discloses a first fluid hose 152 or 154 having a first end configured to receive the test fluid from the fluid reservoir 141, and a second end configured to deliver test fluid to a pressure head 122 in a hydrotest tool 120 and into the tubular product (Fig. 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the disclosed test tool as it amounts to a substitution of known equivalents to perform the same function, which is in this case to use a test tool to pressure test a tubular product.
In reference to claim 2, Franklin discloses that the test fluid is an aqueous fluid (par. 0024, “water, water with additional additives”);
the pressure threshold value (T) is less than a burst pressure (PB) of the joint of production tubing (this isn’t explicitly disclosed, but the test pressure would inherently have to be lower than the burst pressure or the tubular would rupture); and
the controller 15A comprises memory (par. 0064) that charts pressure history during pressure testing of each stand (par. 0035, the slope of pressure data is determined, this would necessarily require charting pressure history during the pressure testing).
Franklin fails to disclose the tubular product is a stand of production tubing;
Applicant’s Admitted Prior Art discloses pressure testing a production tubing 110.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to pressure test a production tubing to ensure that the production tubing is free of leaks.
In reference to claim 3, Franklin discloses that the controller comprises memory (par. 0064) that charts pressure history during pressure testing of each tubular product (par. 0035, the slope of pressure data is determined, this would necessarily require charting pressure history during the pressure testing); and
the controller is programmed to:
(i) detect whether a pressure loss of (Δx) occurs during test time (Tt) (par. 0035, “slop of pressure data”);
(ii) in the event a pressure loss of (Δx) occurs, send an alert to an operator (Fig. 3, par. 0037 and 0038, step 312, operator is alerted by computing device 28); and
(iii) in the event a pressure loss of (Δx) does not occur during the test time (Tt), send a passing indication (Fig. 3, step 310, par. 0037).  In combination with Harris, this would result in the method progressing to the point wherein “pressure in the tubular string bleads off rapidly with the pumps turned off” (par. 0012).
In reference to claim 4, Franklin discloses a user interface 25A for interacting with the processor 15A (Fig. 2, par. 0033) but fails to disclose that the user interface provides a means for setting the pressure threshold value, the pressure test value, the test time value, and the Δx; and
the user interface provides a “Start” function enabling the operator to initiate pump operation for the pressure-testing of a joint of production tubing, and an “Off’ function enabling the operator to manually operate the pump without the controller.
However, the examiner takes Official Notice that it is known in the art to use a user interface to set any desired parameters of a system using a user interface and that it is also known in the art to provide a “start” or “off” button on a user interface so that the system can be controlled by a user.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the means to set pressure threshold and test values, test times and pressure losses with the user interface as some means would be required to set these values prior to the test.  Further, it would have been obvious to a person having ordinary skill in the art before the filing date of the invention to include “start” and “off” functionality in the user interface so that the system can be controlled by a human operation.

In reference to claim 13, Franklin discloses a method of pressure-testing a tubular product at a well site, comprising: 
providing a fluid pumping system 10A comprising a fluid reservoir (Fig. 2, no particular reservoir is shown, but some kind of reservoir would inherently have to be connected to pump 10A for fluid to be pumped; further, other embodiments [par. 0024] disclose that “fluid pumping unit 10 supplies a selected or particular volume of a test fluid from a source or reservoir of fluid”), 
a pump 10A and a controller 15A;
providing a user interface 25A in electrical communication with the controller 15A; 
activating operation of the pump 10A.
Franklin fails to disclose:
securing a hydrotest tool into a bore of the tubular product; 
placing the fluid reservoir in fluid communication with the hydrotest tool by means of a first fluid hose; or
setting a pressure test value (Pt) for the controller; 
setting a pressure threshold value (T) for the controller; 
setting a pressure hold value as a test time (Tt) for the controller; and 
activating operation of the pump 10A by initiating a Start function associated with the user interface, wherein: 
test fluid is pumped from the fluid reservoir, through the first fluid hose and into the production tubing, 
when pressure in the first fluid hose reaches (T), the controller (i) sends a signal to the pump to discontinue pumping, (ii) sends a signal to a diverter valve to divert test fluid back to the pump, or (iii) both, and 
when pressure in the first fluid hose reaches (Pt), the controller sends a signal to the pump to hold pressure at (Pt) during the test time (Tt).
Applicant’s Admitted prior art discloses securing a hydrotest tool 120 into a bore of the tubular product 110; and placing the fluid reservoir 141 in fluid communication with the hydrotest tool 120 by means of a first fluid hose 152 or 154.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the disclosed test tool as it amounts to a substitution of known equivalents to perform the same function, which is in this case to use a test tool to pressure test a tubular product.
Further, Harris discloses that it is known in the art to discontinue pumping at a pressure threshold value (T) (Fig. 12, par. 0012, “10,000 psi (notably higher than the casing test pressure), at which point the toe valve opens and pressure in the tubular string bleads off rapidly with the pumps turned off”); and 
when pressure reaches a test value (Pt) (Fig. 12, par. 0012, “9000 psi”), holding the pressure at (Pt) for a test time (Fig. 12, par. 0012, the pressure is held at an unspecified amount of time at 9,000 psi).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the controller of Franklin to perform the above steps disclosed by Harris as these steps are well known in the art to be effective for pressure testing a tubular product.
Last, the examiner takes Official Notice that it is known in the art to use a user interface to set any desired parameters of a system using a user interface and that it is also known in the art to provide a “start” or “off” button on a user interface so that the system can be controlled by a user.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the means to set pressure threshold and test values, test times and pressure losses with the user interface as some means would be required to set these values prior to the test.  Further, it would have been obvious to a person having ordinary skill in the art before the filing date of the invention to include “start” and “off” functionality in the user interface so that the system can be controlled by a human operation.
In reference to claim 14, Franklin discloses that the fluid pumping system 10A further comprises a transducer 20A configured to send signals to the controller 15A indicative of pressure within the fluid hose, in real time (par. 0033); 
the test fluid is an aqueous fluid (par. 0024, “The test fluid may comprise water, water with additional additives”); 
the pressure threshold value (T) is less than a burst pressure (PB) of the joint of tubular product (this isn’t explicitly disclosed, but the test pressure would inherently have to be lower than the burst pressure or the tubular would rupture); and 
the controller 15A comprises memory (par. 0064) that charts pressure history during pressure testing of a series of tubular products during respective test times (par. 0035, the slope of pressure data is determined, this would necessarily require charting pressure history during the pressure testing).
Franklin fails to disclose the tubular product is a stand of production tubing;
Applicant’s Admitted Prior Art discloses pressure testing a production tubing 110.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to pressure test a production tubing to ensure that the production tubing is free of leaks.
In reference to claim 15, Franklin discloses that the controller is programmed to:
(i) detect whether a pressure loss of (Δx) occurs during test time (Tt) (par. 0035, “slop of pressure data”);
(ii) in the event a pressure loss of (Δx) occurs, send an alert to an operator (Fig. 3, par. 0037 and 0038, step 312, operator is alerted by computing device 28); and
(iii) in the event a pressure loss of (Δx) does not occur during the test time (Tt), send a passing indication (Fig. 3, step 310, par. 0037).  In combination with Harris, this would result in the method progressing to the point wherein “pressure in the tubular string bleads off rapidly with the pumps turned off” (par. 0012).
In reference to claim 20, Applicant’s Admitted Prior Art discloses:
positioning the joint of production tubing 110 over a wellbore before securing the hydrotest tool 120 to the bore of the joint of production tubing 110 (par. 0016);
lowering the joint of production tubing 110 into the wellbore (par. 0016, “test joints of tubing as they are being run into a wellbore”); and
initiating pumping of the test fluid through the fluid hose 152 or 154 and into the joint production tubing 110 (par. 0021).
In reference to claim 21, Applicant’s Admitted Prior Art discloses that pumping test fluid into the production tubing 110 comprises pumping test fluid through an annular region between the hydrotest tool 120 and the production tubing 110 (par. 0018, between packers 126).

In reference to claim 35, Franklin discloses a method of pressure-testing a tubular product, comprising: 
providing a user interface 25A in electrical communication with a controller 15A; 
setting a pressure differential (Δx) for the controller 15A (par. 0035, “slope of pressure data”)
activating a fluid pump 10A to pump test fluid; and
holding pressure in a bore of the tubular product 8A (par. 0035).
Franklin fails to disclose securing:
 a hydrotest tool into a bore of the tubular product; or
setting a pressure test value (PT) for the controller;
setting a pressure hold value as a test time (TT) for the controller;
pumping fluid into the hydrotest tool until the pressure test value (PT) is reached; 
using the controller, sending a signal to discontinue the pumping after determining that the tubular product has passed or failed a pressure test.
Applicant’s Admitted Prior Art discloses a hydrotest tool 120 for securing within a bore of a tubular product 110 (Fig. 1 and the accompanying written description).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the disclosed test tool as it amounts to a substitution of known equivalents to perform the same function, which is in this case to use a test tool to pressure test a tubular product.
Harris discloses pumping at a pressure test value (Pt) (Fig. 12, par. 0012, “9000 psi”) for a test time (Fig. 12, par. 0012, the pressure is held at an unspecified amount of time at 9,000 psi) and activating a fluid pump to pump test fluid until a pressure test value (Pt) (Fig. 12, par. 0012, “9000 psi”) is reached.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the controller of Franklin to perform the above steps disclosed by Harris as these steps are well known in the art to be effective for pressure testing a tubular product.
In reference to claim 36, Franklin discloses that the controller 15A determines whether the tubular product has passed or failed the pressure test by determining whether (1) an inputted pressure loss (Δx) occurs during the test time (TT) (pars. 0035-0038).

Allowable Subject Matter
Claims 16-19 and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-12 and 37-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-34 and 42-47 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stewart (US Patent No. 9,909,948), Thwaites et al. (US Patent Application Publication No. 2017/0255192), Shelman et al. (US Patent Application Publication No. 2017/0212535),  Nold, III et al. (US Patent Application Publication No. 2010/0050762) and Dumond (US Patent No. 3,503,249).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



4/30/22